Opinion issued February 2, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00036-CV
———————————
richard
steven calkins, individually and as agent-in-fact for mary olive calkins and
michael easton,
Appellant
V.
carolyn
james, Appellee

 

 
On Appeal from the Probate Court No. 4
Harris County, Texas

Trial Court Case No. 378993
 

 
MEMORANDUM OPINION
          Appellant
has filed an unopposed motion to voluntarily dismiss his appeal. See Tex.
R. App. P. 42.1(a)(1) (providing for voluntary
dismissal of a civil case upon appellant’s motion). No opinion has yet issued
in this case. Accordingly, we grant the motion and dismiss this appeal. See id. All other pending motions are denied
as moot. The clerk is directed to issue mandate within ten days of the date of
this opinion. See Tex. R. App. P. 18.1.
We dismiss this appeal. 
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Higley and Brown.